Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

This office action is in response to the reply filed on 5/28/21.  In the reply, the applicant canceled claims 8-21 and added new claims 25-39.  Applicant then elected, with traverse, Group II and species E, identified by claims 22-24, 34-35.  Although traverse was stated, there are no claims from the restriction to traverse (action, 3/30/21) and no arguments to support a traversal, thus, applicant's election with traverse is not found persuasive, the requirement is still deemed proper and is therefore made FINAL.
Claims 22-39 are pending with claims 25-33 and 36-39 being withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/10/19 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US 4,946,440).
Hall discloses a method of treating cardiac disease comprising delivering a therapeutic compound (extension of membrane 18 such that fluid medication passes through perforations 102 to adjacent portion of body cavity C9L45-51,C11L3-6) to a patient’s heart (distal end 46 of catheter inserted into chamber of the heart to provide treatment C10L34-39) using a device comprising a catheter (10,Fig. 1), wherein the catheter comprises: a handle portion (22), a shaft portion (12), and a tip portion (16); a steering element configured to guide the catheter inside a patient’s body (guiding mechanism 72 directs distal end of catheter into body cavity, C10L48-58); and internal conduit running along the longitudinal axis of the catheter (internal surface (internal conduit) forming space 20 that runs longitudinally within catheter 10, Fig. 3, C7L10-15); a fluid pathway disposed within the conduit (fluid runs through space 20 (fluid pathway) C9L45-51); and a temperature control element configured to regulate the temperature of a fluid within the fluid pathway (86 conducts heat while wrapped around 16 thus capable of regulating temperature of fluid within space 20 (fluid pathway), Fig. 4, C9L17-.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hall.
The applicator 70 of Hall on the actuator 16 is described as a brush or swab for culture sampling (C9L1-6).  It is within the common knowledge of one in the art that a culture sampling brush or swab would be a foam or flocked swab applicator head made of rayon, polyester, nylon or polyurethane.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator head 70 of Hall to be a rayon foam tipped or flocked swab, for example.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Francischelli et al. (US 2006/0229594) (“Francischelli”).
Hall discloses the invention as substantially claimed, including delivering treatment of fluid medication (lyophilized powder in a saline solution C10L68-C11L9) to a portion of a body cavity (an artery C11L15-46).  Francischelli, in the analogous art, teaches a tissue ablation catheter providing fluid diagnostic or therapeutic agents such as biologics [0136-0138] and ablation to treat atrial fibrillation, for example [0015].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Hall with the delivery of fluid treatment as such taught by Francischelli (Francischelli [0135]) as a substitution as both teach fluid delivery and ablation capabilities to the heart.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEANNA K HALL/Primary Examiner, Art Unit 3783